Citation Nr: 0002041	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right below the knee 
amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 



FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained.

2.  No competent medical evidence has been submitted to show 
that the veteran's right below the knee amputation by the VA 
in November 1990 resulted from prior treatment or surgery 
performed by the VA in November 1985, or that the amputation 
resulted in additional disability beyond the intended result 
of the surgical treatment.
 

CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right below the knee amputation.  38 U.S.C.A. §§ 1151, 
5107 (West 1991;  38 C.F.R. §§ 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1997, the veteran filed a claim for disability 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
below the knee amputation.  He has asserted that 
VA physicians improperly performed bypass surgery on his 
right leg in 1985, causing his leg to "rot", and leading 
ultimately to amputation in 1990.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim, because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, we 
find that the veteran's claim is not well-grounded.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

In early November 1985, the veteran was examined at a VA 
medical facility complaining of a painful and swollen right 
5th toe.  The impression was that he had occlusive disease in 
the arteries of his right foot.  A gangrenous right 5th toe 
was diagnosed.  It was further noted that he was a cigarette 
smoker, and that smokers could develop Buerger's disease or 
other arterial occlusive events.

The veteran was referred to a VA Medical Center for a 
surgical consult.  It was noted that he had vascular 
insufficiency with a four to six month history of 
claudication in his right leg.  He complained of a one-week 
history of pain in his right calf, and pain and discoloration 
of the fifth toe on his right foot.  It was noted that he had 
smoked two packs of cigarettes per day for the previous 25 
years. 

While hospitalized, a right femoral arteriogram was 
performed, which revealed complete occlusion of the right 
superficial femoral artery.  The veteran underwent a 
thromboendarterectomy of the right common femoral artery, and 
a bypass from the right common femoral artery to the 
popliteal artery using a saphenous vein graft.
He did well initially following the surgery.

In December 1985, the veteran received treatment at a VA 
outpatient medical facility for an infection at the site of 
his surgical incision.  The infection was brought under 
control and the veteran's cellulitis improved.

When hospitalized at a VA Medical Center in July 1987 for an 
inferior wall myocardial infarction, it was noted that he had 
a history of peripheral vascular disease and had had a right 
femoral bypass in 1985, but no complaints or findings were 
made of any swelling or soreness in the veteran's legs.

During a VA hospitalization in July and August 1988 for an 
episode of chest pain, it was noted that the veteran's 
extremities had intact pulses, and no edema.  He was advised 
that it was imperative that he stop smoking because of his 
known coronary artery disease.  

The veteran was examined at a VA facility later in August 
1988.  At that time he was found to have positive bruit and 
femoral pulses which were equal bilaterally.  A possible 
delay was noted when comparing the left and right pulses.  

In November 1990, the veteran presented with complaints of 
continuous pain in his foot and calf.  A few days later he 
was hospitalized at the VA Medical Center in Houston, Texas 
due to his peripheral vascular disease with severe ischemic 
rest pain in the right foot.   He underwent a right below the 
knee amputation.  He originally did well post-operatively, 
but subsequently developed an infection at the surgical wound 
site.  He was started on a course of antibiotics, and at the 
time of discharge in December 1990, there was only minimal 
cellulitis present in the wound.  The wound infection proved 
difficult to bring under control, and he subsequently 
underwent several procedures to remove necrotic tissue at a 
hospital in Conroe, Texas.    

During a subsequent VA hospitalization in October and 
November 1991 for prosthesis training, it was noted that the 
revascularization of the veteran's right lower extremity had 
ultimately failed, and that his peripheral vascular disease 
had necessitated his right below the knee amputation.
 
Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.800.  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd sub 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 552 (1994), the 
United States Supreme Court affirmed a finding of the Court 
of Appeals for Veterans Claims  that fault of the VA need not 
be shown as an element of recovery under 38 U.S.C.A. § 1151.  
Title 38 C.F.R. § 3.358, an implementing regulation for 
38 U.S.C.A. § 1151, was revised to comply with the Gardner 
decision.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  Cf. 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) (in the present 
case, the former statute, which is discussed below, is more 
favorable to the veteran).  See also Dudnick v. Brown, 10 
Vet.App. 79 (1997).

To obtain VA compensation, it is required that the veteran's 
disability must be the result of VA hospitalization, surgical 
or medical treatment - essentially a "medical nexus" 
requirement.  Cf. Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (Medical nexus required in the direct 
service connection context).  The Board notes in passing that 
the medical nexus requirement for 38 U.S.C.A. § 1151 is 
actually a higher standard than what is required for direct 
service connection.  For the latter, generally a claimant 
need only show that a disability had an onset in service; for 
the former, a mere coincidental onset is not enough - VA 
treatment must be shown to be a causal factor.  38 C.F.R. 
§ 3.358(c)(1).

Furthermore, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or which were intended to result from 
the medical or surgical treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has contended that the surgical 
procedures performed by the VA in 1985 and his subsequent VA 
treatment resulted in the 1990 amputation.  However, he has 
not presented any medical evidence to show that his right 
below the knee amputation was caused by the surgical 
procedures performed by the VA in 1985, or any subsequent 
medical treatment received from the VA, rather than as a 
result of the progression of his peripheral vascular disease 
aggravated by his cigarette smoking.  To the contrary, the 
medical evidence contained in the claims file shows that the 
veteran's circulatory function in his right leg was improved 
for several years following the 1985 endarterectomy and 
femoral bypass procedures.  

While the veteran is certainly capable of providing evidence 
of symptomatology, as a lay person he is generally not 
capable of opining on matters requiring medical knowledge, 
such as what caused those symptoms.  See Stadin v. Brown, 8 
Vet.App. 280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 
74 (1995); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992); Harvey v. 
Brown, 6 Vet.App. 390, 393-94 (1994).  

In reviewing the medical evidence of record the Board notes 
that the veteran's post surgical course in 1990 was 
apparently complicated by subsequent infection at the wound 
site.  The veteran has not contended that he suffered any 
additional disability due to the infection which developed at 
his surgical wound site.  Furthermore, the record does not 
reflect that any additional chronic disability resulted.  
Therefore, the Board need not further consider whether the 
medical record constitutes an implicit intertwined claim for 
compensation under such a theory.  It is not sufficient to 
merely show that complications, such as an infection and 
necrotizing tissue, followed necessary surgery.  A veteran 
would also need to show that those complications actually 
resulted in additional disability to him, over and above the 
necessary consequences of his below the knee amputation.  See 
generally, Gardner, 115 S.Ct. at 556, n. 3) ("It would be 
unreasonable . . . to believe that Congress intended to 
compensate veterans for the necessary consequences of 
treatment to which they consented (i.e. compensating a 
veteran who consents to the amputation of a gangrenous limb 
for the loss of the limb.)").

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Since the veteran has 
submitted no medical opinion or other competent evidence in 
support of his claim for VA disability compensation for a 
right below the knee amputation under the provisions of 
38 U.S.C.A. § 1151, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well-grounded.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358.  
Thus, his appeal is denied. 

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for VA disability compensation 
benefits for a right below the knee amputation, under the 
provisions of 38 U.S.C.A. § 1151.  See Robinette v. 
Derwinski, 8 Vet.App. 69, 77-78 (1995). 



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right below the knee amputation is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

